DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 37-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (PGPUB: 20120201446).

Regarding claim 37, Yang teaches a method for generating a report that classifies and quantitatively analyzes one or more aneurysms in a subject, the method comprising:
(a) accessing a probability map with a computer system, wherein the probability map indicates a probability of locations in a vasculature of a subject being associated with an aneurysm (see paragraph 42); 
(b) computing quantitative parameters with the computer system by fitting a basis set of geometrical objects to values in the probability map, wherein the quantitative parameters quantify aneurysm geometry (see Fig. 2 and 3, paragraph 32 and 39, to find the locations where POIs should be assigned, the raster representation of all the 3D thinning vessels are transformed into a list of vector representations called trunks. Along each trunk the radius of the vessel at center points are calculated. Trunk-level features, like length, minimum radius, maximum radius, average radius, etc., may also be calculated for every trunk; the trained voxel classifier calculates a probability for each voxel that the voxel is a bone structure based on the landmark-based features, the image-based, and the mesh-based features extracted for that voxel, and labels each voxel as bone or non-bone, resulting in a segmented bone mask ); and 
(c) generating a report from the quantitative parameters using the computer system, wherein the report indicates a quantitative analysis of one or more aneurysms in the vasculature of the subject (see Fig. 1, paragraph 22, the aneurysm suspect identification may assist users in detecting aneurysms from 3D image datasets by outputting a list of one or more aneurysm suspects. This list may then be reviewed by the radiologist or other user, who may then use their judgment while reading the MRA dataset to determine whether any of the aneurysm suspects is likely to be a true aneurysm). 

38. The method as recited in claim 37, wherein the basis set of geometrical objects comprises ellipsoids (see Yang, Fig. 1 and 2, paragraph 36-39 and 57-59).  

39. The method as recited in claim 38, wherein the quantitative parameters comprise at least one of a major axis of an ellipsoid, a minor axis of an ellipsoid, a volume of an ellipsoid, and an orientation of an ellipsoid (see Yang, Fig. 1 and 2, paragraph 36-39 and 57-59).  

Regarding claim 40. The method as recited in claim 37, wherein the basis set of geometrical objects comprises cylinders (see Fig. 1-2, Yang, paragraph 24, intracranial aneurysms can have a variety of shapes, and may be categorized into three types based on morphology: saccular (a berry or sac-like outpouching in a cerebral blood vessel), bifurcation (those occurring at a bifurcation of a blood vessel) and fusiform (cylindrically-shaped)).  

Regarding claim 41. The method as recited in claim 40, wherein the quantitative parameters comprise at least one of a height of a cylinder, a radius of a cylinder, a volume of a cylinder, and an orientation of a cylinder (see Yang, Fig. 1-2, paragraph 5, . Identifying features may include at least one of calculating a distance from the POI to a center line, calculating a radius of the vessel at a nearest point in the centerline or at a surface of the vessel, calculating a planeness of the vessel at the POI, calculating a cylinder surfaceness of the vessel, calculating Gaussian and mean curvatures of the vessel at the POI, and calculating a shape index (SI) at the POI).  

Regarding claim 42. The method as recited in claim 37, wherein the basis set of geometrical objects comprises radial basis functions (see Yang, Fig. 1 and 2, paragraph 42, to find the locations where POIs should be assigned, the raster representation of all the 3D thinning vessels are transformed into a list of vector representations called trunks. Along each trunk the radius of the vessel at center points are calculated. Trunk-level features, like length, minimum radius, maximum radius, average radius, etc., may also be calculated for every trunk).  

Regarding claim 43. The method as recited in claim 42, wherein the quantitative parameters comprise a curvature computed based on fitting the radial basis functions to the classified feature data (see Yang, Fig. 1 and 2, paragraph 32-38).  

Regarding claim 44. The method as recited in claim 42, wherein the quantitative parameters comprise one or more line segments normal to a surface defined based on fitting the radial basis functions to the classified feature data (see Yang, Fig. 1 and 2, paragraph 38-39).  

Regarding claim 45. The method as recited in claim 37, wherein the basis set of geometrical parameters comprises at least one of ellipsoids, cylinders, toroids, spheres, and combinations thereof (see Yang, Fig. 1-2, paragraph 32-38).  

Regarding claim 46. The method as recited in claim 37, further comprising: accessing medical image data of the subject with the computer system; and wherein the report is generated also using the medical image data, such that the report includes a visual depiction of the vasculature in the subject (see Yang, Fig. 1, paragraph 22, the aneurysm suspect identification may assist users in detecting aneurysms from 3D image datasets by outputting a list of one or more aneurysm suspects. This list may then be reviewed by the radiologist or other user, who may then use their judgment while reading the MRA dataset to determine whether any of the aneurysm suspects is likely to be a true aneurysm. The system may reduce the time associated with reading the MRA dataset. The system may also increase sensitivity to small aneurysms on the MRA image. The aneurysm suspect identification thus takes an MRA (or other medical imaging) dataset as input, highlights suspicious regions (e.g., displays a list of one or more aneurysm suspects), and allows the radiologist to make decisions according to their scrutiny. The system may include an intuitive 3D view to display the suspicious regions, as well as the related detail quantified data on the intracranial vessels).  


Allowable Subject Matter
Claims 1-25 are allowed.

Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667